Case: 11-10462       Document: 00512084430         Page: 1     Date Filed: 12/14/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 14, 2012

                                       No. 11-10462                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

RONALD W. SLOVACEK, also known as Ron Slovacek,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:07-CR-289-12


Before BARKSDALE, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Ronald W. Slovacek appeals his convictions of
conspiracy to commit bribery concerning a local government receiving federal
benefits, in violation of 18 U.S.C. §§ 371, 666(a)(1)(B), and 666(a)(2); bribery
concerning a local government receiving federal benefits and aiding and abetting
bribery, in violation of 18 U.S.C. §§ 666(a)(1)(B) and (2); and conspiracy to
commit money laundering in violation of 18 U.S.C. § 1956(h). He contends that
the district court erred in denying his motion to dismiss the superseding

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-10462    Document: 00512084430     Page: 2   Date Filed: 12/14/2012



                                 No. 11-10462

indictment and in giving an Allen charge to the jury. Slovacek also argues there
is insufficient evidence to support his convictions. For the reasons hereinafter
assigned, we AFFIRM.
      Slovacek, a construction contractor, was convicted of participating in a
bribery scheme related to real estate developments and low-income housing
construction projects in Dallas, Texas. Slovacek was found guilty of paying
kickbacks to Dallas City Councilman Donald Hill and City Plan and Zoning
Commissioner D’Angelo Lee, in return for their assistance in winning a lucrative
construction subcontract. He laundered proceeds from the subcontract, as well
as the kickback funds, through his business account.
      Fourteen defendants were indicted and convicted, by plea or trial, for
participating in some aspect of the corruption scheme. Because Slovacek
provided the government with substantial evidence under a proffer agreement
and because the government sought to use that evidence to prove the case
against Slovacek’s co-defendants, the district court severed Slovacek’s case. The
government submitted a superseding indictment to the new grand jury that
omitted all the information that Slovacek’s attorneys had objected to as being in
violation of the proffer agreement. The grand jury indicted Slovacek on the basis
of the superseding indictment. On appeal, Slovacek contends that the district
court erred in denying his motion to dismiss the superseding indictment.
      Slovacek was the sole source of only two pieces of information in the
superseding indictment: the exact language of the notations on two checks,
which the government obtained from the check registry that Slovacek gave to
the government. The challenged information partially implicates only two of the
more than one hundred overt acts that the government presented in the
superseding indictment. Moreover, the government presented additional
evidence that verified the substance of these notations. Therefore, any error was
harmless. See Bank of Nova Scotia v. United States, 487 U.S. 250, 256 (1988)

                                       2
    Case: 11-10462    Document: 00512084430     Page: 3   Date Filed: 12/14/2012



                                 No. 11-10462

(concluding that the harmless-error analysis applies where a court is asked to
dismiss an indictment); United States v. Whitfield, 590 F.3d 325, 359 (5th Cir.
2009) (concluding that the inclusion of a factual error in the indictment was not
prejudicial because it was “minor” and its effect on the indictment was
“inconsequential”).
      Slovacek also contends that the district court erred in denying his motion
for acquittal on the basis of insufficiency of evidence. We review his claim de
novo, United States v. Harris, 666 F.3d 905, 907 (5th Cir. 2012), reviewing “all
evidence . . . in the light most favorable to the Government.” United States v.
Moser, 123 F.3d 813, 819 (5th Cir. 1997). The government presented ample
evidence showing that Slovacek knowingly conspired to funnel funds through his
business account to other bank accounts in order to conceal the nature, source,
ownership, or control of the proceeds. See United States v. Fernandez, 559 F.3d
303, 313 (5th Cir. 2009). The government also presented evidence showing that
Slovacek paid bribes to Lee and Hill in the form of kickbacks worth 10% of the
subcontract that Lee and Hill obtained for him, and that he conspired with
several others to do so. Because a “rational trier of fact could have found the
essential elements of the crime[s] beyond a reasonable doubt,” United States v.
Jara-Favela, 686 F.3d 289, 301 (5th Cir. 2012) (quoting Jackson v. Virginia, 443
U.S. 307, 319 (1979)), we conclude that Slovacek has failed to show that there
was insufficient evidence to support his convictions.
      Finally, Slovacek claims that the government erred in giving an Allen
charge to the jury after it informed the judge, after three days of deliberation,
that it could not reach an agreement. Before reading the charge to the jury, the
district court read the charge to the defense and the government and asked if
they had any objections. Because Slovacek’s attorney explicitly stated that he
had “no objection to the modified charge,” his claim is waived on appeal.
      For these reasons, we AFFIRM the district court’s judgment.

                                       3